NIX, Judge:
This is an original proceeding in which the petitioner, Roy James Cox, seeks a post-conviction appeal, alleging that he was denied due process of law when he entered his plea of Guilty without an attorney, in Washington County District Court Case '#3797, Obtaining Money and Merchandise by Means of a False and Bogus Check.
The response filed by the Attorney General’s office shows from the records from Washington County, that the petitioner did plead Guilty to the above charge, however, he was advised of his rights to an attorney and his right to further time to enter a plea, but he waived both, and received a suspended sentence of seven years. This was on September 23, 1964. On February 23, 1965, the District Court revoked his suspended sentence for violation of the terms of said suspended sentence.
*339It is obvious from these records, that the petitioner knowingly entered his plea of guilty to receive a suspended sentence, and knowingly and intelligently waived his right to counsel. He gladly accepted the suspended sentence at the time, but when it was revoked, decided that he had been denied his constitutional rights. This Court does not agree. The writ is denied.
BUSSEY, P. J., and BRETT, J., concur.